         Case 1:18-cv-01551-PLF Document 195 Filed 06/03/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


____________________________________
                                    )
LUCAS CALIXTO, et al.,              )
                                    )
            Plaintiffs,             )
                                    )
      v.                            )               Civil Action No. 18-1551 (PLF)
                                    )
UNITED STATES DEPARTMENT            )
OF THE ARMY, et al.,                )
                                    )
            Defendants.             )
____________________________________)


                                            ORDER

              For the reasons stated in the Opinion issued this same day, it is hereby

              ORDERED that plaintiffs’ Motion [Dkt. No. 179] for Leave to File Third

Amended Complaint is GRANTED; and it is

              FURTHER ORDERED that plaintiffs shall file their third amended complaint on

or before June 11, 2021.

              SO ORDERED.


                                                      /s/
                                                     PAUL L. FRIEDMAN
                                                     United States District Judge

DATE: June 3, 2021
